Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                                               CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                          INJUNCTIVE RELIEF SOUGHT

  PARTY CITY CORPORATION,
  a Foreign Profit Corporation,
  d/b/a PARTY CITY

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues PARTY CITY CORPORATION, a Foreign Profit

  Corporation, d/b/a PARTY CITY (“Defendant”), for declaratory and injunctive relief, attorneys’

  fees, expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 42

  U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as

  follows:

                                  JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Settlement Agreement (copy attached as Exhibit A) reached in the case of HOWARD

  COHAN v. PARTY CITY CORPORATION, 0:18-CV-61858-FAM (S.D. Fla.) (dismissed by

  order upon settlement) which arose out of Plaintiff’s claim of discrimination caused by certain

  barriers encountered by Plaintiff on Defendant’s properties that prevented Plaintiff from the full

  and equal enjoyment of places of public accommodation in violation of Title III of the Americans

  with Disabilities Act.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 2 of 18




          2.        This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          3.        Venue is proper in this Court, FORT LAUDERDALE Division, pursuant to 28

  U.S.C. § 1391(B) and Internal Operating Procedures for the United States District Court For the

  Southern District of Florida in that all events giving rise to the lawsuit occurred in Broward

  County, Florida.

                                                   PARTIES

          4.        Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.        Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Real Properties, which are subject to this suit, and are located at:

               a.   2134 S University Dr, Davie, FL 33324 (“Davie Party City”);

               b. 3911 Oakwood Blvd, Hollywood, FL 33020 (“Hollywood Party City”);

               c. 12540 W Sunrise Blvd, Sunrise, FL 33323 (“Sunrise Party City”); and

               d. 3501 N Federal Hwy, Pompano Beach, FL 33064 (“Pompano Beach Party City”),

  and is the owner of the improvements where each property is located. The Real Properties are

  hereinafter collectively referred to as “Premises.”

          6.        Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          7.        Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 3 of 18




  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

          8.       Plaintiff visited Defendant’s Premises on:

                a. Davie Party City: June 1, 2018;

                b. Hollywood Party City: June 5, 2018;

                c. Sunrise Party City: June 13, 2018; and

                d. Pompano Beach Party City: July 2, 2018.

  At the time of Plaintiff’s visit to the Premises, Plaintiff required the use of fully accessible

  restrooms. Plaintiff personally visited the Premises, but was denied full and equal access and full

  and equal enjoyment of the facilities, services, goods, and amenities within the Premises, even

  though he was a “bona fide patron”.

          9.       Defendant’s Premises are places of public accommodation as defined by Title III

  of the ADA and as such are governed by the ADA.

          10.      On or about August 10, 2018, Plaintiff filed a lawsuit against Defendant seeking to

  force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. PARTY CITY CORPORATION, 0:18-CV-61858-FAM (S.D. Fla.).

          11.      On or about December 27, 2018, Plaintiff’s suit was dismissed upon stipulation and

  notice to the U.S. District Court that the parties had settled.

          12.      In connection with said dismissal, Plaintiff and Defendant entered into a Settlement

  Agreement (Exhibit A) on or about January 8, 2019.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 4 of 18




         13.      The Settlement Agreement required Defendant to complete all modifications to the

  Premises by on or about October 8, 2019.

         14.      Pursuant to the Settlement Agreement, Plaintiff was required to provide Defendant

  written notice of any modifications that were not completed as required. Upon receipt of such

  written notice, Defendant was required to cure any defects or engage in good faith discussions

  regarding Plaintiff’s claims within thirty (30) days before Plaintiff could move to enforce the

  Settlement Agreement (See Exhibit A, Paragraph 2).

         15.      Defendant has failed to complete the required modification(s) to the Premises as

  required by the ADA and the Settlement Agreement and Defendant has failed to give notice of any

  reasons or documentation for non-compliance.

         16.      Thereafter, Plaintiff personally visited Defendant’s Premises on the following dates

  (and prior to issuing written notice to Defendant):

               a. Davie Party City: November 21, 2019;

               b. Hollywood Party City: December 20, 2019;

               c. Sunrise Party City: November 21, 2019; and

               d. Pompano Beach Party City: November 21, 2019.

         17.      Plaintiff required the use of fully accessible restrooms. Plaintiff was denied full and

  equal access and full and equal enjoyment of the facilities, services, goods, and amenities within

  the Premises, even though he was a “bona fide patron.”

         18.      On January 2, 2020, Plaintiff provided Defendant with written Notice of Non-

  Compliance of Settlement Agreement, indicating that Plaintiff encountered barriers at Defendant’s

  Premises and that several modifications agreed to by the parties in the Settlement Agreement were

  not completed by the required completion date of October 8, 2019.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 5 of 18




          19.      Plaintiff again personally visited Defendant’s Premises on the following dates (and

  prior to instituting this action):

                a. Davie Party City: September 5, 2020;

                b. Hollywood Party City: August 27, 2020;

                c. Sunrise Party City: September 5, 2020; and

                d. Pompano Beach Party City: September 5, 2020.

          20.      Plaintiff required the use of fully accessible restrooms. Plaintiff was denied full and

  equal access and full and equal enjoyment of the facilities, services, goods, and amenities within

  the Premises, even though was “bona fide patron”.

          21.      Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

          22.      Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

          23.      Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

          24.      Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 6 of 18




         25.     Completely independent of the personal desire to have access to these places of

  public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

  purpose of discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         26.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 7 of 18




                                     COUNT I
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         27.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 26

  above as if fully stated herein.

         28.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         29.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 8 of 18




                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and accosts

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         30.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and

               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

         31.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendant’s Premises are places of public accommodation covered by the ADA by the fact they

  provide services to the general public and must be in compliance therewith.

         32.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 9 of 18




  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          33.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          34.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to its

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          35.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for any subsequent violation.

          36.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

  Davie Party City

          Men’s Restroom GENERAL

                a. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                   a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                   404.2.4 and 404.2.4.1.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 10 of 18




          Men’s Restroom ACCESSIBLE STALL

              b. Failure to provide operable parts that are functional or are in the proper reach ranges

                 as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                 309.1, 309.3, 309.4 and 308.

              c. Failure to provide sufficient clear floor space around a water closet without any

                 obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                 603.2.3, 604, 604.3 and 604.3.1.

              d. Providing grab bars of improper horizontal length or spacing as required along the

                 rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

              e. Failure to provide proper knee clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                 606.2.1

   Hollywood Party City

          Men’s Restroom GENERAL

              a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                 exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                 404, 404.1, 404.2, 404.2.9 and 309.4.




   1
    During Plaintiff’s visit to Davie Party City on September 5, 2020, Plaintiff additionally
   encountered the following barriers:
      a. Failure to provide the proper spacing between a grab bar and an object projecting out of
          the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.
      b. Failure to provide proper knee clearance for a person with a disability under a counter or
          sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and 606.2
   These barriers were not included in the notice sent to Defendant on January 2, 2020.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 11 of 18




              b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                  a wall or some other obstruction (trash can) in violation of 2010 ADAAG §§ 404,

                  404.1, 404.2, 404.2.4 and 404.2.4.1.

              c. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                  a wall or some other obstruction (paper towel dispenser) in violation of 2010

                  ADAAG §§ 404, 404.1, 404.2, 404.2.4 and 404.2.4.1.

              d. Failure to provide proper knee clearance for a person with a disability under a

                  counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                  606.2

              e. Failure to provide lavatory faucets which do not require tight grasping, pinching or

                  twisting of the wrist in violation of 2010 ADAAG §§ 309, 309.4, 606, 606.4.2

          Men’s Restroom ACCESSIBLE STALL

              f. Providing grab bars of improper horizontal length or spacing as required along the

                  rear wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

              g. Failure to provide proper knee clearance for a person with a disability under a

                  counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                  606.2.



   2
    During Plaintiff’s visit to Hollywood Party City on August 27, 2020, Plaintiff additionally
   encountered the following barriers:
      a. Failure to provide proper signage for an accessible restroom or failure to redirect a person
          with a disability to the closest available accessible restroom facility in violation of 2010
          ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5 and 703.7.2.1.
      b. Failure to provide mirror(s) located above lavatories or countertops at the proper height
          above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.
      c. Providing a swinging door or gate with improper maneuvering clearance(s) due to a wall
          or some other obstruction (boxes) in violation of 2010 ADAAG §§ 404, 404.1, 404.2,
          404.2.4 and 404.2.4.1.
   These barriers were not included in the notice sent to Defendant on January 2, 2020.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 12 of 18




   Sunrise Party City

         Men’s Restroom

             a. Failure to provide sufficient clear floor space around a water closet without any

                obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                603.2.3, 604, 604.3 and 604.3.1.

             b. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                404, 404.1, 404.2, 404.2.9 and 309.4.

             c. Failure to provide proper knee clearance for a person with a disability under a

                counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                606.2

   Pompano Beach Party City

         Men’s Restroom

             a. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                404.2.4 and 404.2.4.1.

             b. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                and 606.5.

             c. Failure to provide the water closet in the proper position relative to the side wall or

                partition in violation of 2010 ADAAG §§ 604 and 604.2.

             d. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above

                the finished floor measured to the top of the gripping surface in violation of 2010

                ADAAG §§ 609, 609.4 and 609.7.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 13 of 18




                 e. Providing grab bars of improper horizontal length or spacing as required along the

                    rear wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

                 f. Failure to provide a dispenser in an accessible position (back wall or other

                    inaccessible place) so that it can be reached by a person with a disability in violation

                    of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.

                 g. Failure to provide toilet cover dispenser at the correct height above the finished

                    floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.3

           37.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

   the specific violations set forth in paragraph 36 herein.

           38.      Although Defendant is charged with having knowledge of the violations, Defendant

   may not have actual knowledge of said violations until this Complaint makes Defendant aware of

   same.

           39.      To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.

           40.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

   comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

   prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing




   3
    During Plaintiff’s visit to Pompano Beach Party City on September 5, 2020, Plaintiff
   additionally encountered the following barriers:
      a. Failure to provide the proper spacing between a grab bar and an object projecting out of
          the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.
      b. Failure to provide mirror(s) located above lavatories or countertops at the proper height
          above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.
   These barriers were not included in the notice sent to Defendant on January 2, 2020.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 14 of 18




   obligation to remove architectural barriers at the Premises where removal was readily achievable,

   as required by 28 C.F.R. §36.402.

          41.      To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

   to design and construct such Premises such that they are readily accessible to and usable by

   individuals with disabilities, as required by 28 C.F.R. §36.401.

          42.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendant, pursuant to 42 U.S.C. § 12205.

          43.      All of the above violations are readily achievable to modify in order to bring

   Premises or the Facilities/Properties into compliance with the ADA.

          44.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 36 herein can be applied to the 1991

   ADAAG standards.

          45.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the subject facilities to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facilities until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                1. That this Court declares that Premises owned, operated and/or controlled by

                   Defendant are in violation of the ADA;
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 15 of 18




                 2. That this Court enter an Order requiring Defendant to alter its facilities to make

                    them accessible to and usable by individuals with disabilities to the full extent

                    required by Title III of the ADA;

                 3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                    its policies, practices and procedures toward persons with disabilities, for such

                    reasonable time so as to allow the Defendant to undertake and complete corrective

                    procedures to Premises;

                 4. That this Court award reasonable attorney’s fees, all costs (including, but not

                    limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                    and,

                 5. That this Court award such other and further relief as it may deem necessary, just

                    and proper.

                                             COUNT II
                                        BREACH OF CONTRACT

           46.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 26

   above as if fully stated herein.

           47.      On or about January 8, 2019, Plaintiff and Defendant entered into a Settlement

   Agreement. (Exhibit A). Through this Settlement Agreement, Defendant agreed to make

   modifications to Defendant’s Premises as outlined in the agreement. The Settlement Agreement

   required Defendant to complete all modifications to the Premises by on or about October 8, 2019.

           48.      Plaintiff has performed all conditions precedent to be performed by him under the

   Agreement, including providing notice to Defendant on January 2, 2020 prior to commencing this

   suit.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 16 of 18




          49.       Since October 8, 2019, Defendant has failed to complete the modifications

   promised in the Settlement Agreement. Specifically, Defendant has failed to address the following

   violations:

   Davie Party City

          Men’s Restroom ACCESSIBLE STALL

                 b. Failure to provide sufficient clear floor space around a water closet without any

                    obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                    603.2.3, 604, 604.3 and 604.3.1.

                 d. Providing grab bars of improper horizontal length or spacing as required along the

                    rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

          Men’s Restroom General

                 i. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                    a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                    404.2.4 and 404.2.4.1.

   Hollywood Party City

          Men’s Restroom GENERAL

                 a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                    exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                    404, 404.1, 404.2, 404.2.9 and 309.4.

                 b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                    a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                    404.2.4 and 404.2.4.1.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 17 of 18




         Men’s Restroom ACCESSIBLE STALL

             g. Providing grab bars of improper horizontal length or spacing as required along the

                rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

   Sunrise Party City

         Men’s Restroom

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                404, 404.1, 404.2, 404.2.9 and 309.4.

             b. Failure to provide sufficient clear floor space around a water closet without any

                obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                603.2.3, 604, 604.3 and 604.3.1.

   Pompano Beach Party City

         Men’s Restroom

             a. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                404.2.4 and 404.2.4.1.

             b. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                and 606.5.

             c. Providing grab bars of improper horizontal length or spacing as required along the

                rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

             d. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above

                the finished floor measured to the top of the gripping surface in violation of 2010

                ADAAG §§ 609, 609.4 and 609.7.
Case 0:20-cv-62319-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 18 of 18




                 f. Failure to provide the water closet in the proper position relative to the side wall or

                    partition in violation of 2010 ADAAG §§ 604 and 604.2.

           50.      Plaintiff has been damaged by the Defendant’s breach of the Settlement Agreement.

   Specifically, Plaintiff has had to retain the services of the undersigned attorney to pursue this action

   for breach of contract.

           WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                 1. That this Court declares that Defendant has failed to comply with the Settlement

                    Agreement;

                 2. That this Court enter an Order requiring Defendant to alter its facilities to make

                    them accessible to and usable by individuals with disabilities to the full extent

                    required by Title III of the ADA;

                 3. That this Court award reasonable attorney’s fees, all costs (including, but not

                    limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

                    and as provided in the Settlement Agreement; and,

                 4. That this Court award such other and further relief as it may deem necessary, just

                    and proper.

           Dated November 13, 2020.

                                            Sconzo Law Office, P.A.
                                            3825 PGA Boulevard, Suite 207
                                            Palm Beach Gardens, FL 33410
                                            Telephone: (561) 729-0940
                                            Facsimile: (561) 491-9459

                                            By: /s/ Gregory S. Sconzo
                                            GREGORY S. SCONZO, ESQUIRE
                                            Florida Bar No.: 0105553
                                            Primary Email: greg@sconzolawoffice.com
                                            Secondary Email: alexa@sconzolawoffice.com
